Name: Regulation (EEC) No 845/68 of the Council of 28 June 1968 altering the period of validity of Regulation No 142/67/EEC on export refunds on colza, rape and sunflower seeds
 Type: Regulation
 Subject Matter: plant product;  trade policy
 Date Published: nan

 224 Official Journal of the European Communities No L 152/6 Official Journal of the European Communities 1.7.68 REGULATION (EEC) No 845/68 OF THE COUNCIL of 28 June 1968 altering the period of validity of Regulation No 142/67/EEC on export refunds on colza, rape and sunflower seeds the system introduced by Council Regulation No 142/67/EEC3 of 21 June 1967 on export refunds on colza , rape and sunflower seeds , as amended by Regulation No 767/67/EEC4 ; whereas for this reason the limit on the period of validity of that Regulation should be removed ; HAS ADOPTED THIS REGULATION : Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 136/66/EEC1 of 22 September 1966 on the establishment of a common organisation of the market in oils and fats, and in particular Article 28 thereof; Having regard to Council Regulation No 162/66/ EEC2 of 27 October 1966 on trade in oils and fats between the Community and Greece, and in par ­ ticular Article 8 thereof; Having regard to the proposal from the Commission ; Whereas experience gained during the present marketing year has demonstrated the effectiveness of The following shall be substituted for the second paragraph of Article 7 of Regulation No 142/67/ EEC : ' It shall apply from 1 July 1967.' Article 2 This . Regulation shall enter into force on 1 July 1968 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 28 June 1968 . For the Council The President E. FAURE 1 OJ No 172, 30.9.1966, p. 3025/66. 2 OJ No 197 , 29.10.1966, p. 3393/66. 3 OJ No 125 , 26.6.1967 , p. 2461/67. 4 01 No 261 , 28.10.1967 , p. 3 .